Citation Nr: 0518549	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  97-34 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative changes of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 
30 percent for headaches, atypical migraine type.  

3.  Entitlement to an initial evaluation in excess of 
30 percent for asthma, with a pulmonary nodule of the right 
upper lobe.  

4.  Entitlement to an initial compensable evaluation for 
sinusitis, with polyps of the maxillary sinus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Board remanded this matter in October 2003 for additional 
development and denied two other issues that had been on 
appeal, service connection for a genitourinary disability 
characterized by residual urine, and service connection for a 
low back disorder.  Therefore, those issues are no longer 
before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected cervical spine disability 
is manifested by cervical spondylosis affecting the mid to 
low spine with minimal limitation of motion, and minimal to 
mild symptomatology, without neurologic abnormalities.  

3.  The veteran's service-connected disability manifested by 
headaches, atypical migraine type is not prostrating and is 
productive of tension-type headaches with migrainous 
components.  

4.  The veteran's service-connected asthma is manifested by 
spirometry findings of FEV-1 at 89 percent predicted and FEV-
1/FVC at 78 percent; symptomatology is mild and there is no 
current evidence of a pulmonary nodule of the right upper 
lobe.  

5.  The veteran's service-connected sinusitis with polyps of 
the maxillary sinus is manifested by mild symptomatology 
without incapacitating episodes, purulent discharge, 
crusting, or prolonged antibiotic treatment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for service-connected degenerative 
changes of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5290, 5293 (2001); 38 C.F.R. § 4.71, Diagnostic Codes 5235-
5243 (2004).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for service-connected headaches, 
atypical type have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 
(2004).

3.  The criteria for the assignment of an initial rating in 
excess of 30 percent for service-connected asthma with a 
pulmonary nodule of the right upper lobe have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 
6602 (2004).

4.  The criteria for the assignment of an initial compensable 
rating for service-connected sinusitis with polyps of the 
maxillary sinus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA has provided the veteran with the necessary information on 
the VCAA.  In a letter dated in April 2004, the RO notified 
the veteran of the information and evidence needed to 
substantiate his claims for increased ratings for his 
service-connected disabilities.  As a result of this letter, 
the veteran provided additional evidence in support of his 
claims.  The Supplemental Statement of the Case (SSOC) dated 
in January 2005 specifically included the applicable 
provisions of the VCAA.  

The rating decision on appeal that denied the veteran's 
claims was dated in August 1997, clearly prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision that serves as the basis for his appeal.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As noted above, the VCAA notice was provided by the RO 
in April 2004, following a Board remand in October 2003.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was asked to send any evidence in his possession that had not 
already been provided that was pertinent to his claims.  See 
Pelegrini II.  It is also noted that after providing the 
veteran the VCAA notice and affording him the opportunity to 
respond, the RO reconsidered the veteran's claims in the 
January 2005 SSOC.  Additionally, the veteran has indicated 
that he had submitted all pertinent evidence in support of 
his claims and that no other evidence was forthcoming.  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. at 125. 

Cervical spine disability

Law and Regulations:  Under 38 C.F.R. § 4.10 (2004), in cases 
of functional impairment, evaluations are to be based upon 
the lack of usefulness, and medical examiners must furnish a 
full description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2004).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45 (2004).  Factors such as less movement than 
normal, more movement than normal, weakened movement, 
incoordination, pain on movement, swelling, or instability, 
are also to be considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2004); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

The veteran's service-connected cervical spine disability 
with degenerative changes was initially rated under 
Diagnostic Code 5003 for osteoarthritic findings on x-ray, 
and then evaluated pursuant to Diagnostic Code 5293.  

38 C.F.R. § 4.71a, Diagnostic Code 5003  establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991); Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).

During the course of this veteran's appeal, the criteria for 
diseases and injuries of the spine have been substantially 
revised.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Under the former regulations that pertained to limitation of 
motion of the cervical spine, Diagnostic Code 5290 provided 
for a 10 percent evaluation for slight disability; a 
20 percent for moderate disability; and a 30 percent for 
severe disability.  38 C.F.R. § 4.71, Diagnostic Code 5290 
(2003).  

Under the prior regulations that pertained to intervertebral 
disc syndrome, Diagnostic Code 5293 provided for a 10 percent 
evaluation when the disorder was shown to be mild, a 20 
percent evaluation for moderate symptoms with recurring 
attacks, a 40 percent evaluation for severe symptoms with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation for pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, changes were made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5237 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293.  

The rating criteria provide for a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (from September 26, 2003).

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.

Third, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
the regulation.  Fourth, each range of motion measurement 
should be rounded to the nearest five degrees.  Id.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Note (1) provides:  For purposes of evaluations under 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Finally, note (3) provides:  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71, Diagnostic Code 5243.  

The veteran contends that due to the increased severity of 
his symptoms associated with his service-connected cervical 
spine disability, an evaluation in excess of the current 
20 percent is warranted.  

In that the veteran disagreed with the initial rating action 
dated in August 1997 in which service connection was granted 
for degenerative changes of the cervical spine, this is 
considered as an original claim as opposed to a new claim for 
increase, and the record as a whole must be reviewed prior to 
making any final decision.  See Fenderson, 12 Vet. App. at 
125.  

In a rating decision dated in August 2000, the RO increased 
the evaluation of the veteran's service-connected 
degenerative changes of the cervical spine from a zero 
percent rating to a 20 percent rating effective from the 
initial date of service connection.  Because the rating 
criteria provide for a higher evaluation for degenerative 
changes of the cervical spine, the appeal must be continued.  
In this case, the veteran has not indicated an intent to 
limit his appeal; therefore, the RO is required to consider 
entitlement to all available ratings for that condition.  
AB v. Brown, 6 Vet. App. 35 (1993).

The veteran contended that he had to wear a neck brace at 
night and had pain on a daily basis that occasionally 
radiated to both upper extremities to the hands and fingers.  
He stated that he could no longer run or ride a bike.  

A general VA examination conducted in January 1997 revealed 
full range of motion of the cervical spine.  The examiner 
diagnosed the veteran as having degenerative joint disease, 
minimal to mild, questionable, of the cervical spine. 

A January 1997 VA x-ray study showed incipient anterior spur 
formation involving the C5 and C6 vertebrae.  There were no 
other localizing signs of bone or soft tissue abnormality.  
The impression was lower cervical spine changes.  

U.S. Air Force Base medical records dated from 1997 to 2004 
are associated with the claims folder.  A September 1999 x-
ray study showed that the cervical lordosis was preserved and 
that there was mild disc space narrowing at C5-6 with minimal 
spur formation unchanged from the prior x-ray study in 
January 1997.  There was slight narrowing of the neural exit 
foramina at C7-T1 on the right side.  The examiner noted that 
that might be positional.  The prevertebral soft tissue 
appeared unremarkable.  There was no significant change in 
appearance as compared to the prior study.  In a record dated 
in November 1999, the veteran was diagnosed as having 
cervical radiculopathy.  He was prescribed Lortab and 
Flexeril.  

During his personal hearing in November 1999, the veteran 
testified that he wore a neck brace every night and that his 
range of motion was limited and painful.  The veteran 
reported that he was taking Naprosyn and Motrin for his neck.  
The veteran testified that, on a scale of 1 to 10, his pain 
was a 7 and sharp, radiating into his arms and fingers.  

A VA examination of the spine dated in January 2000 revealed 
that the veteran had neck pain daily with radiating pain in 
the volar forearm in all five digits of the right with 
numbness.  Examination of the cervical spine demonstrated 
slight tenderness in the midline and one area about mid 
cervical region with no muscle spasm.  The grip was normal on 
both upper extremities.  Range of motion in degrees was 
flexion at 65 to 70, extension at 70, right lateral rotation 
at 45-50, left lateral rotation at 50-55, right lateral 
flexion at 20-25, left lateral flexion at 25-30.  The veteran 
did not complain of pain on those motions.  The thoracolumbar 
spine was normal without tenderness, spasms, or pain.  The 
examiner noted that physically, the examination of the 
cervical spine was essentially normal with only one area of 
minimal tenderness and mild decrease in range of motion in 
lateral flexion to the right and left.  

A VA MRI of the cervical spine dated in January 2000 showed a 
clinical history of pain and numbness in both C6 
distributions.  The examiner noted degenerative changes of 
C5-6 on plain radiographs.  The findings were as follows: 
vertebral marrow signal intensity was unremarkable on all 
pulse sequences; there was no significant disc dessication 
yet appreciated; and there was no fracture, subluxation, or 
soft overlying tissue anomaly.  The cerebellum was 
unremarkable in visualized portion, and the cerebellar 
tonsils were normal in location.  The cervical cord was noted 
as normal in signal intensity on all pulse sequences.  The 
examiner noted that C2-3 was unremarkable.  There was no 
spinal stenosis, herniated disc, or neural foraminal 
narrowing.  C3-4 was deemed to be unremarkable.  C4-5 
demonstrated some minimal posterior osteophytic ridging, 
which might minimally indent the ventral right paracentral 
subarachnoid space, but there was no significant spinal 
stenosis, neural foraminal abnormality, or herniated disc 
appreciated.  

The examiner noted that examination of C5-6 demonstrated 
findings perhaps minimally more advanced than those at C4-5, 
and were mild overall.  Slight paracentral spondylosis 
deformans was noted without significant spinal stenosis, 
herniated disc, or significant neural foraminal narrowing 
appreciated.  C6-7 revealed findings more similar to that at 
C4-5 and more to the left than to the right.  The examiner 
noted that there might be slight inferior neural foraminal 
narrowing to the left at C6-7, but no significant spinal 
stenosis and no focal nerve root impingement appreciated.  
C7-T1 and the upper aspect of T1-2 were unremarkable.  The 
conclusion was standard spondylosis deformans (degenerative 
change) involving the mid and lower cervical spine, without 
evidence of a herniated disc, significant spinal stenosis, or 
neural foraminal narrowing of any significance.  

In private medical records from the Phoenix Baptist Hospital 
and Medical Center dated in February 2000, a cervical CT scan 
was performed, the findings of which were as follows:  C3-4 
demonstrated a small central bulging without herniation or 
stenosis; C4-5 demonstrated central bulging and mild end 
plate spurring, but no herniation or stenosis; C5-6 
demonstrated mild right paracentral bulge without herniation 
or stenosis; C6-7 demonstrated a left paracentral and neural 
foraminal protrusion, which the examiner noted might 
represent a small herniation.  That finding suggested a 
correlation for left C7 radiculopathy.  The central canal was 
mildly stenosed and the right and left foramen were patent.  
C7-T1 were without herniation or stenosis.  The impression 
was C6-7 left paracentral and neural foraminal disc 
protrusion.  A small herniation could not be excluded, and 
mild central stenosis was present.  

The veteran underwent a cervical myelogram in February 2000.  
The medical findings included an anterior extradural defect 
at C6-7 with asymmetrically decreased filling of the left C7 
root sleeve.  The possibility of herniation could not be 
excluded.  There was borderline central stenosis at C6-7 with 
sagittal diameter measured to 12 millimeters.  A mild degree 
of stenosis was seen at C5-6.  Mild anterior extradural 
defect was seen at C5-6.  

In a medical record dated in February 2000, the veteran was 
diagnosed as having degenerative disc disease and 
degenerative joint disease.  In an October 2003 x-ray study, 
the impression was a normal cervical spine.  Vertebral bodies 
and disc spaces were normal in height and alignment, and 
there was no evidence of soft tissue swelling.  

In a statement dated in May 2003 by Joseph Corsetti, M.D., 
related to the veteran's civil service retirement, Dr. 
Corsetti noted that the veteran's injuries to his neck, 
knees, and low back with persistent severe disabling pain 
were primarily what lead to his inability to pursue gainful 
employment.  Dr. Corsetti recited the veteran's history with 
respect to his injuries involving the neck and noted that he 
had had work-related injuries that resulted in a C7 root 
sleeve injury.  As a result, the veteran experienced severe 
neck and bilateral arm pain and numbness.  Dr. Corsetti noted 
that the injuries to his neck were slow to respond to 
physical therapy and as such, considerable modification was 
required to his work activities until the veteran could 
return to his usual duties.  

Dr. Corsetti also noted that in May 2002, the veteran was 
involved in a motor vehicle accident and incurred whiplash 
type injury to his neck and a jarring injury to his low back.  
In spite of medications and therapy, the veteran had severe 
neck and bilateral arm pain.  Dr. Corsetti noted that the 
veteran had been found to have multilevel cervical spinal 
stenosis, disc bulging, a congenitally narrow spinal canal, 
and neural foraminal narrowing.  In pertinent part, the 
veteran was shown to have residual disc disease.  Medical 
certificates associated with the veteran's work restrictions 
due to his motor vehicle accident injuries were also 
attached.  

During a VA orthopedics examination conducted in June 2004, 
the examiner reviewed the claims folder and prior x-ray 
studies' findings.  An x-ray study conducted in September 
1998 showed mild narrowing of C5-6 with minimal spurring.  An 
x-ray/MRI report of the cervical spine dated in January 2000 
showed spondylosis of the mid to lower cervical.  There was 
no herniated disc, spinal stenosis, or neural foraminal 
encroachment of significance.  

In a recitation of the veteran's past medical history, the 
examiner noted that the veteran last worked as a mail carrier 
in December 2003.  He denied any workers' compensation claims 
for any neck disability.  His neck symptoms had their onset 
in 1988.  The veteran stated that he had had no surgery, but 
used a neck brace on a daily basis.  He reported that his 
neck hurt daily and rated his pain on the average at 6/10.  
The veteran reported that the pain occasionally radiated into 
both upper extremities, into his hands and fingers about 
equally, and that it occurred two to three times per week.  
The veteran took Lortab.  Other treatment in the prior 12 
months included some chiropractic treatment and physical 
therapy.  The veteran reported that he could not run any more 
or ride a bike due to the neck pain.  

The examiner noted that the veteran's gait was normal; there 
was no tenderness to palpation; there was no muscle spasm; 
manual muscle strength testing was 5/5 bilaterally; sensory 
to light touch of the upper extremities, right and left, was 
normal; and deep tendon reflexes were 1-2/4 bilaterally.  
Range of motion in degrees was flexion to 45; extension to 
45; right lateral rotation to 30, left to 50; and side 
bending right to 25, left to 30, with complaints of tightness 
at the terminal degrees.  

The examiner diagnosed the veteran as having cervical spine 
with spondylosis of the mid to lower spine.  
Electrodiagnostic studies were normal.  

Initially, the veteran's service-connected cervical spine 
disability was rated pursuant to the diagnostic code for 
arthritis due to clinical findings of osteoarthritis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Subsequently, in the August 2000 rating decision, the 
veteran's service-connected cervical spine disability was 
increased from a noncompensable rating to a 20 percent rating 
pursuant to the rating criteria under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under Diagnostic Code 5290, the veteran's service-connected 
cervical spine disability does not demonstrate severe 
limitation of motion so as to warrant the next higher rating 
of 30 percent.  Findings during the January 2000 examination, 
for example, showed no significant limitation of motion and 
no pain on any motion.  The examiner noted an essentially 
normal spine.  Thus, a 30 percent evaluation under the former 
Diagnostic Code 5290 is not warranted.  38 C.F.R. § 4.71, 
Diagnostic Code 5290.  

Under Diagnostic Code 5293, the veteran's service-connected 
cervical spine disability does not warrant an initial 
evaluation in excess of 20 percent.  A 20 percent rating 
encompasses moderate symptomatology with recurring attacks.  
Under the facts of this case, the medical evidence of record 
does not show that the veteran has experienced severe 
recurring attacks with no more than intermittent relief 
associated with symptoms of the cervical spine so as to 
warrant a 40 percent rating under this code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

As noted herein, the medical evidence demonstrates generally 
that the veteran has complained of numbness and pain that 
radiated into his arms and fingers.  He has been diagnosed as 
having cervical radiculopathy.  His x-ray studies have shown 
minimal changes over the course of several years.  
Specifically, the September 1999 x-ray study showed mild disc 
space narrowing, essentially unchanged from the prior x-ray 
study in January 1997.  The VA examination conducted in 
January 2000 showed slight tenderness, no muscle spasm, no 
complaints of pain on motion, the thoracolumbar spine was 
normal, and nothing more than a mild decrease in range of 
motion was indicated.  The MRI findings in January 2000 also 
were not significant for any great changes in the severity of 
disability associated with the veteran's cervical spine.  The 
October 2003 x-ray study showed a normal cervical spine.  
Following his motor vehicle accident in May 2002, the 
veteran's impairment of his cervical spine increased.  In May 
2003, Dr. Corsetti noted that the veteran had multilevel 
cervical spinal stenosis, disc bulging, and neural foramen 
narrowing.  The veteran was diagnosed as having residual disc 
disease.  

Following those medical findings, during the VA examination 
dated in June 2004, the examiner noted the veteran's 
complaints of radiating pain rated at 6/10, sessions of 
physical therapy, and chiropractic treatment.  The examiner 
indicated, however, that the veteran's gait was normal, there 
was no tenderness to palpation, no muscle spasm, strength 
testing was 5/5 bilaterally, sensation to light touch of the 
upper extremities was normal, with complaints of tightness at 
the terminal degrees on range of motion.  The neuromuscular 
and electrodiagnostic tests were normal.  

Thus, given that overall the veteran's service-connected 
cervical spine disability has been described in terms of 
minimal to slight or mild symptomatology, with no evidence of 
severe recurring attacks due to his cervical spine 
impairment, there is no competent evidence to support the 
next higher evaluation of 40 percent under the prior rating 
criteria under Diagnostic Code 5293.  There is no evidence to 
suggest that the veteran has ever experienced severe 
recurring attacks with only intermittent relief so as to 
assign the next higher rating under the former regulations.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Despite the 
veteran's complaints, the medical evidence otherwise does not 
substantiate the required level of impairment at any given 
point so as to warrant a 40 percent rating for his service-
connected cervical spine disability.  In other words, under 
the prior regulations, the service-connected cervical spine 
disability more nearly approximates the 20 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293.  

Turning to the amended regulations, it is noted that there is 
no competent evidence of ankylosis affecting the cervical 
spine; thus, there is no discussion concerning the 
application of the rating criteria that pertain to ankylosis.  

Pursuant to the amended regulations, the Board notes that the 
veteran's service-connected cervical spine disability does 
not warrant the next higher rating available under the 
pertinent rating criteria.  That is, the medical findings of 
record do not support limitations in forward flexion of the 
cervical spine of 15 degrees or less so as to warrant a 
30 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5237.  The regulations suggest that normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The June 2004 examination report 
indicates forward flexion of 45 degrees.  The January 2000 VA 
examination findings showed flexion of the cervical spine at 
65 to 70 degrees.  In this regard, the current 20 percent 
evaluation adequately encompasses the limitation of motion of 
the cervical spine.  

Moreover, the total combined range of motion of the cervical 
spine is 225 degrees, taking into consideration the findings 
from the June 2004 examination, which were more limiting than 
the prior examination findings.  Thus, under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
veteran's service-connected cervical spine disability with 
degenerative changes does not warrant an initial rating in 
excess of 20 percent.  38 C.F.R. § 4.71, Diagnostic Code 
5237.  At no point in the record does the medical evidence 
suggest that the veteran's service-connected cervical spine 
disability has been more disabling than what is encompassed 
within the current 20 percent rating criteria.  See 
Fenderson, 12 Vet. App. at 125.  

Additionally, the competent evidence of record indicates that 
there are no associated neurologic abnormalities such that a 
separate rating under a separate Diagnostic Code is warranted 
for the veteran's service-connected cervical spine 
disability.  The veteran has not complained of such symptoms 
as bowel or bladder impairment, and there is no medical 
evidence that indicates any such impairment.  The veteran has 
voiced his complaints of radiating pain that affected the 
upper extremities.  Nonetheless, the findings from the 
neuromuscular and electrodiagnostic tests were normal as 
indicated in the June 2004 report.  There is no competent 
evidence of record to suggest otherwise.  

In evaluating the veteran's service-connected cervical spine 
disability under the rating criteria for intervertebral disc 
syndrome based on incapacitating episodes, there is no 
competent evidence of record to substantiate incapacitating 
episodes with a total duration of at least four weeks, but 
less than six weeks during the past 12 months so as to 
warrant the next higher evaluation of 40 percent.  There is 
no medical evidence that the veteran's service-connected 
cervical spine disability impairs him to this extent so as to 
warrant the next higher rating available under the pertinent 
rating criteria.  38 C.F.R. § 4.71, Diagnostic Code 5237.  
The veteran has been shown to have a normal gait, complete 
strength, and no muscle spasms, sensory testing of the upper 
extremities was normal, and other than his own complaints, 
the medical evidence does not support any incapacitating 
episodes due to his service-connected cervical spine 
disability.  38 C.F.R. § 4.71, Diagnostic Code 5237.  

Consideration has been given as to whether the veteran's 
service-connected cervical spine disability has been affected 
by any functional loss such as weakness, incoordination, 
tenderness, or swelling so as to warrant additional 
compensation.  In other words, the provisions of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca have been considered to determine if 
the veteran's cervical spine disability would result in a 
higher rating.  Nonetheless, in spite of the veteran's 
reports of pain and limitations, there is no basis for 
awarding an evaluation in excess of 20 percent for his 
cervical spine disability with degenerative changes.  The 
medical evidence of record suggests that those factors do not 
impact the veteran's activities in a significant way.  

Considering the objective findings of record, the veteran's 
service-connected cervical spine disability with degenerative 
changes is not productive of the level of disability required 
for a higher evaluation than the current 20 percent.  Despite 
the veteran's statements to the contrary, the severity of his 
cervical spine disability is not so disabling as to result in 
severe symptomatology or such limitations so as to favor an 
initial rating beyond the current 20 percent.  

In sum, the disability picture portrayed by the evidence in 
this case is characterized primarily by minimal limitation of 
motion of the cervical spine and complaints of pain that 
affect the area of the neck.  Medical conclusions and x-ray 
studies have been interpreted as showing mild degenerative 
changes of the cervical spine, but otherwise, the medical 
findings consist of no more than minimal to mild 
symptomatology, including degenerative joint disease of the 
cervical spine.  Therefore, impairment associated with the 
veteran's service-connected cervical spine disability with 
degenerative changes more nearly approximates a 20 percent 
rating.  Thus, the veteran's claim of an initial evaluation 
in excess of 20 percent for cervical spine disability with 
degenerative changes is denied.  

Headache, atypical migraine type 

Law and Regulations:  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks, 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004).  

In a rating decision dated in August 2000, the RO increased 
the evaluation of the veteran's service-connected disability 
manifested by headaches, atypical migraine type from a zero 
percent to a 10 percent evaluation effective from the initial 
date of service connection.  In a rating decision dated in 
January 2005, the RO increased the evaluation of the 
veteran's service-connected headaches from a 10 percent 
rating to a 30 percent rating, effective from December 1, 
1996, the date from which service connection initially was 
granted.  Because the rating criteria provide for a higher 
evaluation for this disability, the appeal is continued.  
Where there is no clearly expressed intent to limit an 
appeal, the RO is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).

Given that the veteran disagreed with the initial rating 
action dated in August 1997 in which service connection was 
granted for headaches, atypical migraine type, a review of 
the claims folder in its entirety must be made prior to 
making any final decision.  See Fenderson, 12 Vet. App. at 
125.  

The veteran has contended that his headaches have been 
constant since 1996.  In the report from a VA neurologic 
examination conducted in January 1997, the veteran reported 
that his headaches occurred two to three times per week, but 
they never awakened him.  He was usually able to ride them 
out by taking Tylenol.  The veteran reported no specific time 
of onset or any relation between his headaches and his work 
or activities.  He has reported that his headaches began 
above both eyes in the supraorbital area and were non-
throbbing.  The veteran also noted that his headaches lasted 
up to four hours and were generalized, but produced no nausea 
or vomiting.  On one occasion, the veteran reported that he 
had blurred vision at the near point, unrelated to his 
headaches that lasted about one hour.  A neurological 
examination was within normal limits, specifically 
referencing the cranial nerves with intact visual fields and 
gaze mechanisms.  There was good convergence.  The pupils 
were 5 millimeters and reacted well to light and near.  The 
disk was flat, and there was no weakness of the muscles of 
mastication, facial expression, or the tongue.  There was no 
tremor of the outstretched hands and the reflexes were 2+ 
throughout and symmetric.  Strength, coordination, dexterity, 
and rapid alternating movements were all well performed, 
including finger to nose and heel to shin.  Plantars were 
flexor, the skull was nontender, and no bruits were heard.  

The examiner concluded that the veteran's symptoms did not 
exactly conform to the diagnosis of true migraine, in that 
the headaches were not unilateral, did not prostrate, and 
were not accompanied by photophobia, nausea, or vomiting.  
There had been neurologic concomitants, however, sometimes 
alone or at the end of an attack.  The examiner noted that a 
diagnosis of atypical migraine was suggested.  The examiner 
also noted that a MRI had been done within the prior year 
that showed normal findings.  The diagnosis was headaches, 
nonspecific.  

In U.S. Air Force Base records dated from 1997 to 2004, the 
veteran complained generally of ongoing migraine headaches in 
association with sinus and neck pain.  

During his hearing held in November 1999, the veteran 
testified that he had headaches about four to five times per 
week.  He noted that when the headaches were coming on, he 
would have a sensation in the back or front of his head and 
would experience instant pain.  The veteran reported that he 
was taking Naprosyn and Motrin, and when the headaches came 
on, he would cut out the lights and lay down with the shades 
closed.  The veteran testified that he had seen a doctor at 
least three to four times in the prior year.  He also 
indicated that he had incapacitating headaches about four or 
five times per week and had to lay down with each headache.  
The veteran noted that he had taken time off from work for 
his headaches and asthma.  

The VA examination conducted in May 2004 showed that the 
veteran complained of constant headaches since 1996 on the 
average of one to five per month and that they occurred over 
the occipital head region.  The examiner noted that a review 
of the record revealed that the veteran was seen once in 1996 
for headaches accompanied by blurry vision and some numbness 
on one side of his body, but that an MRI showed normal 
findings.  The veteran took Midrin, which was helpful for his 
symptoms as well as his headaches.  The veteran reported that 
his headaches lasted throughout the day, although they 
fluctuated.  The veteran was unaware of what exacerbated or 
remitted his headaches.  There was no relationship to foods 
or beverages, time of day, or situations.  The veteran 
thought that his headaches might be related to his neck 
problems since he sometimes got them with his neck pain.  The 
veteran referred to his headaches as migraines.  He indicated 
that he had taken Lortab and Tylenol with codeine in the 
past, but that he was unable to tolerate the side effects.  
The veteran took Celebrex, two tablets per day for symptoms 
of arthritis, which he thought helped with his headaches.  

During the examination, the examiner noted that the veteran 
appeared to have to think up his answers to questions or did 
not understand them.  The examiner noted that at no point, 
did the veteran respond spontaneously as to his 
symptomatology.  The examiner further noted that the veteran 
was disabled by his arthritis and that he intended to have 
neck surgery when he had the funds.  He did not feel that his 
headaches would interfere with his ability to work.  On 
examination, the examiner noted that the cranial nerves 
pupils were 6 millimeters and briskly reactive.  The fields 
were full and the discs were flat.  There was mild estropia.  
The arterials were quite narrowed, but there were no 
hemorrhages or exudates in the eye grounds.  

Facial sensation was within normal limits, hearing was 
intact, and the uvula and palate elevated in the midline.  
The tongue protruded in midline.  Motor and sensory testing 
coordination station and gait were likewise within normal 
limits.  Reflexes were 2+ and symmetric.  The toes were 
downgoing and no pathological reflexes were elicited.  The 
examiner concluded that the veteran had intermittent mild 
headaches, some previously diagnosed as migraine, others as 
tension headaches that occurred one to five times per month 
and could be alleviated with minor analgesics, but that the 
veteran was unable to tolerate them due to side effects.  The 
examiner suspected that the subjective symptoms far 
outweighed the objective findings given the veteran's way of 
responding to questions related to his headaches.  

The competent evidence of record does not support that the 
veteran's service-connected headaches, a typical migraine 
type are productive of very frequent and completely 
prostrating and prolonged attacks, which produced severe 
economic inadaptability, so as to warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  At no 
point since the grant of service connection in the initial 
rating action in August 1997 has the veteran's headache 
disability ever been so disabling so as to warrant a rating 
in excess of 30 percent.  As noted herein, during the January 
1997 VA examination, the examiner noted that the veteran's 
headaches did not conform to a true migraine, in the sense 
that they were not unilateral, did not prostrate, and were 
not accompanied by typical symptoms.  

Moreover, medical findings from the VA examination conducted 
in May 2004 also did not support a level of disability 
associated with the veteran's service-connected headaches 
that warrant an increased evaluation from the current 
30 percent.  In fact, the examiner noted that the veteran was 
inconsistent and vague in his recitation of symptoms 
associated with his headaches and that his complaints due to 
his headaches far outweighed the objective evidence 
associated with his symptomatology.  

In view of the evidence of record, there is no basis for an 
evaluation in excess of 30 percent for any period of time for 
the veteran's service-connected headaches.  See Fenderson, 12 
Vet. App. at 125.  All lay and medical evidence has been 
considered, and there is no question as which of two 
evaluations applies to the level of impairment of the 
veteran's service-connected disability.  His headaches have 
not been shown to be more disabling than what is encompassed 
within the current 30 percent rating so as to assign a higher 
evaluation.  Thus, there is not an approximate balance of 
positive and negative evidence regarding this matter, and as 
such, the benefit of the doubt many not be given to the 
veteran in this case.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  His claim 
of entitlement to an evaluation in excess of 30 percent for 
his service-connected headaches, atypical migraine type, is 
therefore, denied.  

Asthma, with a pulmonary nodule of the right upper lobe

Law and Regulations:  Under Diagnostic Code 6602, a 30 
percent evaluation is warranted for bronchial asthma where 
any of these conditions is manifested by FEV-1 of 56-70 
percent predicted; or, FEV-1/FVC of 56-70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted; or, 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations; or, 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted; or, 
FEV-1/FVC less than 40 percent; or, more than one attack per 
week with episodes of respiratory failure; or, requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2004).  

The veteran's asthma, with a pulmonary nodule of the right 
upper lobe has been evaluated as 30 percent disabling, 
effective from the date of service connection under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  

A general VA examination conducted in January 1997 revealed a 
4 millimeter pulmonary nodule over the right lung, which had 
been noted on a prior x-ray study and CT scan of the lung.  
The examiner diagnosed probable old granulomatous disease.  

Multiple outpatient records from treatment at the U.S. Air 
Force Base dated from 1997 to 2004 are associated with the 
record.  

A radiology report dated in February 1998 showed that 
comparisons were made with prior x-ray studies done in 
February 1997 and September 1996.  The previously described 
small nodular density projecting over the anterior right 4th 
and posterior right 7th ribs was not identified on the x-ray 
study done at the time of this study.  The radiologist noted 
that the area most likely represented overlapping shadows 
with and without small punctuate density.  Small 2-3 
millimeter calcific densities scattered throughout the lungs 
were consistent with chronic granulomatous changes and were 
stable compared with the prior study.  There were no acute 
effusions or infiltrates.  The cardiomediastinal silhouette, 
soft tissues, and bony structures were unremarkable.  The 
impression provided was chronic granulomatous changes, 
otherwise negative.  

An August 1999 outpatient record indicates that the veteran 
had seasonal asthma and occasional migraines.  The veteran 
was prescribed a Proventil inhaler.  

During his personal hearing in November 1999, the veteran 
testified that he used an inhaler at least twice a day for 
control of his asthma symptoms.  He was working as a mail 
carrier at that time, and stated that his asthma aggravated 
his work.  He noted in particular that in some businesses, 
there was smoke or chemicals, or odors that caused him to 
have shortness of breath.  If he did any yard work, he had to 
wear a mask.  The veteran also reported that within the last 
year, he had seen a doctor on three occasions for treatment 
of his asthma.  The veteran also noted that he had doubled up 
on his dosage of medication, which had helped to relieve his 
symptoms.  

In a VA examination report dated in December 1999 for an 
evaluation of asthma and pulmonary nodule of the right upper 
lobe, the examiner noted that the pulmonary nodule was 
reported to have been discovered by the veteran in 1997.  At 
a chest x-ray study done one year earlier at Luke Air Force 
Base, the veteran reported that he had been told that the 
nodule was no longer seen.  

The veteran reported that his asthma recurred in 1982 and had 
continued intermittently.  He attributed much of it to the 
presence of a lot of cigarette smoking in the various offices 
where he worked.  The veteran reported that he had to use an 
albuterol inhaler two to three times on most days.  His chest 
tightness and wheezing were clearly related to various fumes 
and odors, such as perfumes and colognes, cigarette smoke and 
weather changes, and most particularly when he got a cold and 
sinus infection.  This happened at least three to four times 
a year and was associated with a deep cough of purulent green 
sputum, exacerbation of his asthma, and the need for 
antibiotics.  He reported that he had missed work on a few 
occasions, but that it was also due to sinus infections.  

Most of the times when the veteran had wheezing it seemed to 
be for no particular cause.  He reported that his symptoms 
could occur when he was watching television and had usually 
not interfered with his exercise programs, exertion, or 
walking as a postman.  He jogged two miles a day, three to 
five times per week until he had to stop due to his cervical 
problems, but not because of his respiratory problems.  The 
veteran did not seem to have any exercise limitations due to 
his asthma.  His cough was only intermittent, and when there 
was no infection, the sputum was beige in appearance.  The 
veteran only had to go to the emergency room once for his 
asthma, in 1982.  He never has had to be hospitalized.  He 
usually had no trouble with wheezing at night unless he had 
an infection or some other precipitating factor.  He had no 
unexplained chills or fever.  The veteran was on no asthma 
medications other than the albuterol.  The chest x-ray was 
normal, respiratory excursions were full, and the diaphragm 
moved well as determined by percussion.  Breath sounds were 
good throughout the veteran's lungs.  There were no rales, 
rhonci, or wheezes, and no clubbing of the nails or 
peripheral edema.  The veteran was diagnosed as having 
bronchial asthma and a history of right upper lobe pulmonary 
nodule, which was said to have disappeared by last year's x-
ray study.  

A March 2001 x-ray study of the lungs showed no changes from 
the study done in February 1998.  There were few scattered 
calcified nodules throughout the lungs consistent with 
chronic granulomatous changes.  The impression was stable 
chest radiograph with chronic granulomatous changes.  

A CT scan of the chest in April 2001 showed in the images of 
the lungs a small 3 millimeter density in the right upper 
lobe at the level of the carina.  This was located one image 
below a large pulmonary vessel and was felt to represent 
vessel as well.  The lungs were otherwise clear with no 
effusion, adenopathy, or mass.  

A June 2003 chest x-ray study showed no focal pneumonia or 
pleural effusion, and no pneumothorax, or mediastinal shift.  
There was a calcified granuloma in the right mid lung field 
on the frontal projection with possibly a few other scattered 
calcifications as well.  No acute disease was noted.  

A September 2003 CT of the chest showed findings from prior 
x-ray studies and noted no pathologic-appearing axillary or 
mediastinal or hilar adenopathy; the main pulmonary artery 
was normal; there was no pleural effusion, thickening, or 
calcification; and there was a densely calcified nodule in 
the right mid-lung field consistent with a calcified 
granuloma.  Otherwise, the lungs were clear with no focal 
pneumonia, pleural effusion, pneumothorax, or mediastinal 
shift.  

A June 2004 VA respiratory examination report includes a 
recitation of the veteran's medical history of asthma.  
Bronchial asthma had continued to be a mild to moderate 
problem for the veteran since service in 1996.  At the time 
of the examination, the veteran was taking Advair, once 
daily, and an albuterol spray as needed for episodes of 
wheezing and shortness of breath, which occurred about four 
times weekly.  Most of the episodes were mild wheezing, 
nearly all in the daytime, not occurring with exertion.  In 
recent years, the veteran had not associated his symptoms 
with any particular cause or precipitating factor, other than 
colds.  In the past, the veteran had associated his episodes 
with fumes and odors, and sometimes cigarette smoke, but he 
did not mention those factors at this examination.  He had 
very little chronic cough, and only occasionally had some 
green sputum, accompanied by an upper respiratory infection.  
The veteran did not believe that he had any deep cough as the 
source of any purulent sputum.  He had not had hemoptysis and 
he did not complain of any chest infections for at least 
several years.  The veteran had not experienced any appetite 
loss, weight loss, night sweats, or unexplained fever.  He 
had not been on any injectable or oral corticosteroids for 
his asthma, or his sinusitis.  Reportedly, the veteran only 
had had corticosteroids for his knee and neck problems.  

The veteran's exercise limitations were not due to his 
shortness of breath; rather, the veteran reported that they 
were due to his neck pain.  He could only walk about one mile 
without exacerbations affecting his neck.  The veteran did 
not cite any exertional limitations due to his asthma.  The 
veteran also noted that if he were employed, he would not 
miss any work due to his respiratory conditions.  

The examiner noted that the claims file revealed that when 
the veteran first went to Phoenix in the mid 1990s, he was 
seen many times for episodes of sinusitis, with maxillary 
tenderness and purulent discharge.  On those occasions, he 
was treated with antibiotics.  The last occasion documented 
in the records was in 1999 at the Luke Air Force Base.  The 
examiner noted that the veteran was never treated for either 
asthma or sinusitis during his visits to the Phoenix VA 
Medical Center from 1999 to date, although he refilled his 
medications at times.  The examiner noted that much of the 
veteran's treatment at the Air Force Base was elicited from 
the veteran.  The veteran reported that his last episodes of 
sinusitis with maxillary tenderness occurred about one year 
ago, and that he was treated with antibiotics.  Since moving 
to Phoenix, the veteran reported that his episodes of 
sinusitis had markedly diminished, and that he did not 
complain of any problems with the nose or sinuses as an 
ongoing problem.  The examiner noted that most of what the 
veteran reported suggested simple upper respiratory 
infections a few times a year, sometimes with some maxillary 
sinus discomfort.  The veteran was not on any maintenance 
medication for the nose or sinuses.  

The examiner noted that there was an issue in the past of a 
question of a pulmonary nodule as seen an x-ray study as 
recently at 1996.  No such nodule was seen in 1997.  Also, 
the veteran had not been told of such abnormality since that 
time.  

The examiner noted that the veteran had complained in the 
past of shortness of breath, not believed to be due to 
asthma.  Those episodes tended to occur in two to three day 
increments with intermittent difficulties with breathing.  
Then, perhaps days or weeks would go by without symptoms.  
The veteran reported that there was often some sharp left 
precordial pain.  The veteran had been referred to a 
cardiologist and pulmonologist.  Nothing had been found to 
explain the veteran's episodes.  The examiner noted that the 
veteran had not been a smoker.  

During the examination, the examiner noted that the veteran 
was in no respiratory distress, did not use the accessory 
muscles of respiration, did not have a cushingoid appearance, 
and there was no clubbing or peripheral edema.  The throat 
was normal with no postnasal discharge.  There was no sinus 
tenderness to percussion.  There was evidence of rhinitis, 
with clear mucoid discharge and turbinate hypertrophy, but 
there was no obstruction and apparently the veteran was 
asyptomatic as to that degree of problem.  The veteran was 
not using any chronic antihistamines, decongestants, or nasal 
sprays.  There was no cervical adenopathy.  With respect to 
the chest and lungs, the respiratory excursions were normal, 
the chest was normal to percussion, and the diaphragm moved 
well.  Breath sounds were normal and full, and there were no 
rales, rhonci, or wheezes.  The examiner provided an 
impression of bronchial asthma, on maintenance medication, 
with intermittent symptoms, but well controlled; and chronic 
allergic rhinitis, apparently nearly asymptomatic.  The 
veteran's episodes of sinusitis had markedly diminished over 
the past four to five years and his last such episode was 
probably about one year ago.  A chest x-ray study and 
pulmonary function tests were normal.  

A pulmonary function test was conducted in June 2004, at 
which time the examiner reported spirometry findings of FEV-1 
at 89 percent predicted and FEV-1/FVC at 78 percent.  

Initially, it is noted that the evaluation of the veteran's 
service-connected asthma was increased in a rating decision 
dated in January 2005, from a 10 percent evaluation to a 
30 percent evaluation, effective from December 1, 1996, the 
date from which service connection initially was granted.  As 
noted above, because the rating criteria provide for a higher 
evaluation for the veteran's disability, the appeal is 
continued.  AB v. Brown, 6 Vet. App. 35 (1993).  

The evidence of record indicates that the right upper lobe 
pulmonary nodule previously detected sometime in 1997, no 
longer has appeared on subsequent x-ray studies.  Thus, in 
this respect, an initial evaluation in excess of 30 percent 
is not warranted for his service-connected asthma.  
Additionally, the objective findings of record do not support 
that the veteran's service-connected asthma warrants an 
initial evaluation greater than the current 30 percent.  The 
veteran's service-connected asthma is not manifested by FEV-1 
of 40-55 percent predicted or FEV-1/FVC of 40-55 percent, or 
by daily inhalational or oral bronchodilator therapy or anti-
inflammatory medication so as to assign a 60 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

The competent evidence of record does not support that the 
veteran's service-connected asthma is limiting him in any 
significant way.  He has reported mild symptoms, mostly 
wheezing during the daytime, has had minimal chronic cough, 
no more than occasional sputum, no hemoptysis or chest 
infections, no appetite or weight loss, no unexplained 
fevers, and has not had to use injectable or oral 
corticosteroids for his asthma.  The veteran has also 
indicated that any shortness of breath he experienced was not 
due to his service-connected asthma, but rather to his neck 
problems.  During the latest VA examination, the veteran 
indicated that if he were employed, he would not lose work 
days due to his respiratory disorders.  

Further, the medical evidence of record overall does not 
support that the veteran's asthma has been more disabling 
than it is currently so as to warrant an evaluation in excess 
of 30 percent at other periods of time.  See Fenderson, 12 
Vet. App. at 125.  Although the veteran has complained in the 
past of certain conditions that aggravated his asthma, such 
as smoking, chemicals, or other odors associated with work 
environments, the objective findings of record do not support 
that he is entitled at any period of time to an initial 
rating beyond 30 percent for his service-connected asthma.  

For example, during the 1999 VA examination, the veteran 
reported that he jogged two miles a day several days per 
week, and when he was forced to stop, it was due to his 
cervical problems rather than to his respiratory conditions.  
He was never hospitalized for his asthma, had no trouble with 
wheezing at night, and other than albuterol, did not take any 
medications specific to asthma.  Further, x-ray studies have 
shown no rales, rhonci, or wheezes, and medical findings 
generally have remained the same over the course of several 
years.  

Thus, there is no competent evidence to support an evaluation 
greater than 30 percent for the veteran's service-connected 
disability manifested by asthma.  The results from pulmonary 
function tests are not at the level required for a 60 percent 
rating, and there is no evidence to support that the veteran 
requires monthly care by a physician for exacerbating 
symptoms due to asthma or intermittent courses of 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.  
The medical evidence more clearly supports chronic 
granulomatous changes with no evidence of effusion, 
pneumonia, adenopathy, or masses, and no need for any 
medications other than the albuterol.  In this regard, there 
is no question as to the application of two evaluations for 
the veteran's service-connected disability.  38 C.F.R. § 4.7.  
Unequivocally, there is no competent evidence to support a 
60 percent evaluation for service-connected asthma.  As a 
matter of fact, pulmonary function tests results and the 
medical evidence overall are not shown to be at the level to 
substantiate a 30 percent evaluation.  Thus, under these 
facts, there clearly is no basis for an initial evaluation in 
excess of 30 percent.  

After having considered all lay and medical evidence of 
record in this case, there is not an approximate balance of 
the positive and negative evidence regarding this matter.  
The benefit of the doubt, therefore, may not be given to the 
veteran.  
38 U.S.C.A. § 5107(b).  

Sinusitis with polyps of the maxillary sinus

Law and Regulations:  Diagnostic Codes 6510 through 6514 
pertain to various types of sinusitis, each of which is rated 
pursuant to a general formula for sinusitis set forth in the 
rating schedule following Diagnostic Code 6514.  This general 
rating formula for sinusitis applies in all circumstances in 
which VA is to evaluate the severity of sinusitis, no matter 
what the particular diagnosis, and is the most appropriate 
criteria by which to assess any form of sinusitis.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (2004).  
Under the General Rating Formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514.

The evidence includes an MRI (brain) report dated in May 
1996, in which small cysts or polyps were seen along the 
medial wall of the maxillary sinuses.  The nasal turbinates 
were somewhat prominent.  The region of the cavernous sinus 
and sella appeared normal.  The impression was incidental 
tiny cysts or polyps of the maxillary sinuses.  

Medical findings during the VA examination conducted in 
January 1997 revealed minor sinusitis with no evidence of 
polyps.  

In VA outpatient records dated from 1997 to 1999, the 
veteran's history of maxillary sinuses is noted.  The 
evidence showed boggy turbinates and congestion.  

In his personal hearing held in November 1999, the veteran 
testified that he had drainage of his sinuses, mostly at 
night, and coughed up phlegm.  He also noted that he had 
crusting.  The veteran reported that sometimes, his sinuses 
force him to temporarily stay in bed in the mornings.  At the 
time of the hearing, the veteran was taking an antibiotic for 
a sinus infection.  He reported that he was able to breathe 
through both nasal passages.  

A VA examination of the sinuses conducted in January 2000 
showed that the veteran complained of sinus episodes four to 
six times per year, each lasting around an average of three 
weeks.  With the sinus infection, the veteran claimed that he 
got right ear pain, sore throat, and headaches in the frontal 
region.  He reported that he spit up green phlegm and had eye 
pain and fever as well.  At the time of the examination, the 
veteran had been experiencing those symptoms for two days.  
He had a history of asthma.  He took Entex and Amoxicillin 
prescribed by a physician to help get rid of the sinus 
problems.  Pain medication also helped relieved the symptoms.  

The examiner noted that the veteran seemed febrile, had a 
cough, with obvious lung congestion.  His nasal septum was 
deviated moderately to the left, obstructing his airway.  The 
veteran had moderately large turbulence on both sides.  His 
ear canals and eardrums were normal.  His pharynx was fairly 
clear and he had minimal arrhythmia or discharge.  The 
impression was current upper respiratory tract infection and 
a history of chronic sinus disease.  

A VA CT scan dated in January 2000 of the sinuses showed that 
coronal scans were obtained through the paranasal sinuses.  
There was hypoplastic frontal sinus.  The ethmoid and 
sphenoid sinuses were essentially clear.  There was a small 
cyst or polyp along the medial wall of the right maxillary 
antrum and slightly larger cyst or polyp along the medial 
wall of the left maxillary antrum.  The impression was 
bilateral maxillary cysts or polyp.  

A VA respiratory examination conducted in June 2004 revealed 
that in the mid 1990s when the veteran first went to Phoenix, 
the veteran was seen for episodes of sinusitis, with 
maxillary tenderness and purulent discharge.  He was treated 
with antibiotics and the last occasion noted in the records 
occurred in 1999.  The examiner noted that the veteran was 
never treated for sinusitis during his visits to the Phoenix 
VA Medical Center from 1999 to date.  The examiner noted that 
much of the veteran's treatment at the Air Force Base was 
elicited directly from the veteran.  The veteran reported 
that he last had episodes of sinusitis with maxillary 
tenderness about one year earlier, and that since moving to 
Phoenix, his episodes of sinusitis had markedly diminished.  
The examiner noted that most of what the veteran reported 
suggested simple upper respiratory infections a few times a 
year, sometimes with some maxillary sinus discomfort.  The 
veteran was not on any maintenance medication for the nose of 
sinuses.  

The examiner noted that the veteran was in no respiratory 
distress, did not use the accessory muscles of respiration, 
did not have a cushingoid appearance, and there was no 
clubbing or peripheral edema.  His throat was normal with no 
postnasal discharge.  There was no sinus tenderness to 
percussion, but there was evidence of rhinitis, with clear 
mucoid discharge, turbinate hypertrophy, but without 
obstruction.  The veteran apparently was asyptomatic.  The 
veteran was not using antihistamines, decongestants, or nasal 
sprays.  With respect to the chest and lungs, the respiratory 
excursions were normal, the chest was normal to percussion, 
and the diaphragms moved well.  Breath sounds were normal and 
full, and there were no rales, rhonci, or wheezes.  The 
examiner diagnosed in pertinent part, chronic allergic 
rhinitis, apparently nearly asymptomatic and markedly 
diminished episodes of sinusitis over the past four to five 
years, with a last such episode probably about one year ago.  
A chest x-ray study and pulmonary function tests results were 
normal.  

The competent evidence of record does not support entitlement 
to an initial compensable evaluation or a compensable 
evaluation for any periods of time for the veteran's service-
connected sinusitis, since the initial grant of service 
connection in August 1997.  The medical findings of record 
support that the current zero percent evaluation is most 
applicable to the impairment associated with the veteran's 
service-connected sinusitis.  There is no evidence to show 
one or two incapacitating episodes a year that require 
prolonged or lasting treatment with antibiotics, or three to 
six incapacitating episodes per year of sinusitis with such 
symptoms as headaches, pain, purulent discharge, or crusting.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

In fact, the veteran stated that his episodes of sinusitis 
had greatly diminished over the years, in particular when he 
moved to Phoenix.  Although during his personal hearing he 
complained of such symptoms as drainage, crusting, and 
coughing up phlegm, there has been no evidence of bloody 
discharges, surgery, and no obstruction of the nasal 
passages.  Evidence of small cysts or polyps were seen on a 
May 1996 MRI, and the veteran was seen for treatment of sinus 
polyps as evidenced on the CT scan done in January 2000, but 
generally, x-ray studies have revealed no greater than 
minimal symptoms associated with episodes of sinusitis.  

Moreover, although the veteran occasionally experienced sinus 
or upper respiratory infections, the medical evidence 
substantiates only infrequent episodes of sinusitis and no 
lingering disabling characteristics.  The competent evidence 
of record supports no more than mild sinus symptomatology 
with diminishing episodes over time.  There is no evidence to 
substantiate the occurrence of incapacitating episodes, 
prolonged treatment, headaches (apart from his migraine 
headaches), purulent discharge, or pain associated with 
sinusitis.  In this regard, the veteran's service-connected 
disability manifested by sinusitis has never been productive 
of such impairment so as to warrant a compensable evaluation.  
See Fenderson. 12 Vet. App. at 125.  

The preponderance of the evidence is against an award of an 
initial compensable evaluation for service-connected 
sinusitis, with polyps of the maxillary sinus.  

The RO has considered the provisions of 38 C.F.R. § 3.321 to 
determine whether an extraschedular consideration is 
applicable under these facts.  Nonetheless, the circumstances 
in this case do not support that the veteran's disability 
picture as to his service-connected disabilities, is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b).  The record does not reflect 
recent or frequent inpatient care for symptoms associated 
with the veteran's service-connected disabilities.  Moreover, 
the record does not show that the veteran's service-connected 
disabilities impacted on his employment or impaired his 
employment beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  
Consequently, referral for extraschedular consideration is 
not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the cervical spine is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for headaches, atypical migraine type is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
for asthma, with a pulmonary nodule of the right upper lobe 
is denied.  

Entitlement to an initial compensable sinusitis with polyps 
of the maxillary sinus is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


